 In the Matter of GENERAL MOTORS SALES CORPORATION, GENERALMOTOR PARTS DIVISION(PORTLANDWAREHOUSE)1andGARAGE &SERVICE STATION EMPLOYEES No. 255, AFFILIATED WITH A. F. OF L.Case No. R-2879.-Decided August 27, 1941Investigation, and Certification of Representatives:stipulation,for Certificationof Representatives upon consent election.Mr. Thomas P. Graham, Jr.,for the Board.Dry, Hampson c Nelson,byMr. R. R. Morris,of Portland, Oreg.,for the Company.Mr. G. L. Vance,andMr. R. L. Hudson,of Portland, Oreg., forthe Union.Mr. Dan M. Byrd, Jr.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 18, 1941, Garage & Service Station Employees No. 255,affiliatedwith A. F. of L., herein called the Union, filed with theRegional Director for the Nineteenth Region (Seattle, Washington)a petition alleging that a question affecting commerce had arisen con-cerning the representation of employees of General Motors Sales Cor-poration,GeneralMotors Parts Division (PortlandWarehouse),herein called the Company, engaged in the business of buying, selling,and distributing at Portland, Oregon, the products manufacturedand produced by its affiliate, General Motors Corporation,' andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On July 25, 1941, the National LaborRelationsBoard, herein called the Board, acting pursuant to Sec-tion 9 (c) of the Act, and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, ordered'Incorrectly designated in the petition and In the order directing investigation andhearing as General Motors Corporation,Chevrolet Division.3General Motors Corporation's products include automobiles,automobile parts and acces-sories, and related articles.35 N. L.R. B., No. 4.14 GENERAL MOTORS SALES` CORPORATION15an investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.OnJuly 19,'1941, the Company, the Union, and the Regional Directorentered into a "STIPULATION FOR CERTIFICATION OFREPRESENTATIVES UPON CONSENT ELECTION."Pursuant to the stipulation, an election by secret ballot was con-ducted on July 31, 1941, under the direction and supervision of theRegionalDirector among the following employees to determinewhether or not they desired to be represented by the Union : allemployees in the Parts Stock Department at the Portland Ware-house, including stock pickers, stock handlers, shipping checkers,stockroom clerk, receiving checkers, accessory storekeeper and eleva-tor operator,, and janitors and maintenance men, and excludingstock-departmentmanager, foremen, assistant foremen, stockroomsupervisor, and all other persons working in a supervisory capacity,watchmen, 'office and clerical employees, and generally those em-ployees having power to hire and fire or to recommend hiring andfiring.On August 2, 1941, the Regional Director issued and duly servedupon the parties his Election Report on the ballot.No objectionsto the-conduct of the ballot or the Election Report have been filedby any of the parties.-In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list--------------------------------------- 30Total ballots cast-------------------------------------------- 29Total votes cast in favor of Garage and Service Station Em-ployees, No. 255, affiliated with A. F. of L--------------------23Total votes cast against Garage and Service Station Employees,No. 255, affiliated with A. F. of L--------------------------6Upon the basis of the Stipulation, the Election Report, and theentire record in the case,the Board makes thefollowing :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of General Motors Sales Corporation, GeneralMotors Parts Division (PortlandWarehouse), Portland, Oregon,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All employees in the Parts Stock Department at the PortlandWarehouse, Portland, Oregon, including stock pickers, stock handlers,shipping checkers, stockroom clerk, receiving checkers, accessorystorekeeper and elevator operator, and janitors and maintenance men, 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDand excluding stock-department manager, foremen, assistant foremen,stockroom supervisor, and all other persons working in a super-visory capacity, watchmen, office and clerical employees, and generallythose employees having power to hire and fire or to recommendhiring and firing, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3.Garage & Service Station Employees, No. 255, affiliated withA. F. of L., has been designated and selected by a majority of theemployees in the above unit as their representative for the purposesof collective bargaining, and is the exclusive representative of allemployees in said unit within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT IS HEREBY CERTIFIEDthat Garage & Service Station Employees,No. 255, affiliated with A. F. of L., has been designated and selectedby a majority of the employees in the Parts Stock Department atthe Portland Warehouse, Portland, Oregon, including stock pickers,stock handlers, shipping checkers, stockroom clerk, receiving checkers,accessory storekeeper and elevator operator, and janitors and main-tenancemen, and excluding stock-department manager, foremen,assistant foremen, stockroom supervisor, and all other persons work-ing in a supervisory capacity, watchmen, office and clerical em-ployees, and generally those employees having power to hire andfire or to recommend hiring and firing, as their representative forthe purposes of collective bargaining, and that, pursuant to the pro-visions of Section 9 (a) of the Act, Garage & Service Station Em-ployees, No. 255, affiliated with A. F. of L., is the exclusive represent-ative of all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other con-ditions of employment.